Title: Thomas Jefferson to Joseph Milligan, 28 March 1815
From: Jefferson, Thomas
To: Milligan, Joseph


            Dr Sir  Monticello Mar. 28. 15.
            By a letter from Mr Saml H. Smith I am informed that the President had engaged you to come on here as soon as I should be ready to examine and pack the library, and that mr Dougherty was to superintend the transportation. I have been a fortnight laboriously engaged in revising the books, & placing them on their shelves every one in the place and order in which it stands in the Catalogue. this I shall finish the next Saturday (Apr. 1.) we shall then have only to paste the numbers on the books corresponding with the catalogue, which will be a work of 3. or 4. days say to Apr. 5. or 6th and I should be glad if you could be here as soon as that is done, say in the latter half of the ensuing week. there can be no better packing boxes than the pine cases in which they stand. not a book need be moved. only a leaf of paper be put between every 2. volumes, paper parings stuffed in the interval between the tops of the books and shelf above, and sheets of waste paper spread over the whole face of the press  over which the lid is to be nailed. the presses are of the proper size to lay in a waggon, except 2. or 3. which we can easily cut. you must bring the waste paper and paper parings, as they cannot be had here, and as I presume a waggon must come on with them, we can load her back with books, now ready. for carrying the rest of the library I have recommended to take the waggons of this neighborhood, which can be had for 4.D. a day.—The library not having been revised for 20. years before, I expected great losses. they are not less than expected. some can be recovered, some replaced, and the rest more than countervailed by the many books which had by accident been omitted to be catalogued. when the President, while Secretary of state, was engaged in writing on Neutral rights, I lent him Wynne’s life of Jenkins, 2. large folios, and a work in Latin entitled ‘Scriptores de jure maritimo, sc. Stypmannus, Kuricke, Loccenius, et Heineccius.’ 4to. they were never returned, and are now probably with the books in the office of state, if they were saved from conflagration. will you be so good as to enquire, and if there, have them brought on with the waggon? many of those wanting I think you can procure in Washn & George town at my cost, and have them brought on also. the waggon should arrive here the day after you. I am very anxious to get thro your part of this business, the packing and nailing up, because my affairs in Bedford call for me distressingly, & I shall set out the moment you are done. Dougherty may then take off the presses at his leisure. I state below the books I wish you to try to get & bring on.
            Accept the assurances of my esteem and respectTh: Jefferson
          